                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JASON DEON PALTON                                                             PLAINTIFF
ADC #095164

v.                          CASE NO. 5:18-CV-00179 BSM

WILLIAM STRAUGHN, et al.                                                    DEFENDANTS

                                         ORDER

       United States Magistrate Judge Patricia S. Harris’s partial recommended disposition

[Doc. No. 96] is adopted, and defendants’ motion for summary judgment [Doc. No. 73] is

granted. Jason Palton’s claims against Reed, Musselwhite, Kelley, Daniels, Compton,

Cogbill, Dr. Faupel, and Dr. White are dismissed without prejudice for failure to exhaust

administrative remedies. Palton’s Eighth Amendment failure-to-protect/failure-to-take

correction action claims against Straughn, Budnik, Wood, Starks, Robertson, Griffin, Elliot,

and Gibson may proceed.

       IT IS SO ORDERED this 20th day of August 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
